

117 S184 IS: COVID–19 Mine Worker Protection Act
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 184IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Mr. Manchin (for himself, Mr. Warner, Mrs. Capito, Mr. Durbin, Mr. Kaine, Mr. Casey, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Labor to issue an emergency temporary standard that requires operators to develop and implement a comprehensive infectious disease exposure control plan to protect miners from exposure to SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Mine Worker Protection Act.2.Emergency temporary and permanent standards(a)Emergency temporary health or safety standard(1)In generalIn consideration of the grave risk presented by COVID–19 and the need to strengthen protections for miners, pursuant to section 101(b) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811(b)) and notwithstanding the provisions of law and the Executive order listed in paragraph (3), not later than 7 days after the date of enactment of this Act, the Secretary of Labor shall promulgate an emergency temporary health or safety standard to protect miners from occupational exposure to SARS–CoV–2.(2)Application of standardPursuant to section 101(b)(2) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811(b)), the emergency temporary health or safety standard promulgated under paragraph (1) shall be effective until superseded by a mandatory health or safety standard promulgated under subsection (b).(3)Inapplicable provisions of law and executive orderThe provisions of law and the Executive order listed in this paragraph are as follows:(A)Chapter 6 of title 5, United States Code (commonly referred to as the Regulatory Flexibility Act).(B)Subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).(C)The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1501 et seq.).(D)Executive Order 12866 (58 Fed. Reg. 190; relating to regulatory planning and review), as amended.(b)Permanent standardPursuant to section 101(b)(3) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811(b)(3)), the Secretary shall promulgate a mandatory standard to protect miners from occupational exposure to SARS–CoV–2. (c)RequirementsThe standards promulgated under this section shall—(1)include a requirement that operators—(A)with the input and involvement of miners or, where applicable, the representatives of miners develop and implement a comprehensive infectious disease exposure control plan to address the risk of occupational exposure to SARS–CoV–2; and(B)provide to miners the necessary personal protective equipment, disinfectant, ancillary medical supplies, and other applicable supplies determined necessary by the Secretary to reduce and limit exposure to SARS–CoV–2 in coal or other mines;(2)incorporate guidelines—(A)issued by the Centers for Disease Control and Prevention and the National Institute for Occupational Safety and Health, which are designed to prevent the transmission of infectious agents in occupational settings; and(B)from relevant scientific research on novel pathogens; and(3)include a requirement for the recording and reporting of all work-related COVID–19 infections and deaths as set forth in part 50 of title 30, Code of Federal Regulations (as in effect on the date of enactment of this Act).3.Surveillance, tracking, and investigation of mining-related cases of COVID–19The Secretary of Labor (acting through the Assistant Secretary for Mine Safety and Health), in coordination with the Director of the Centers for Disease Control and Prevention and the Director of the National Institute for Occupational Safety and Health, shall—(1)collect and analyze case reports and other data on COVID–19 to identify and evaluate the extent, nature, and source of COVID–19 among miners, including the prevalence of and consequences of COVID–19 diagnoses among miners also diagnosed with pneumoconiosis;(2)investigate, as appropriate, individual cases of COVID–19 among miners to evaluate the source of exposure and adequacy of infectious disease exposure control plans; (3)provide regular periodic reports on COVID–19 among miners to the public; and(4)based on such reports and investigations, make recommendations on needed actions or guidance to protect miners from COVID–19.4.DefinitionsThe terms used in this Act have the meanings given the terms in section 3 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 802). 